This is one of the two suits referred to in the opinion in the case of Isaiah Sumner v. Grand Lodge, Knights of Pythias of State of Louisiana (La.App.) 147 So. 747, this day handed down, in which the issue as between Isaiah Sumner and James Randall, intervener in that proceeding, is the same. As stated in the opinion in that case, the suits were consolidated for the purpose of trial and also for argument before this court. In this suit, judgment was rendered in favor of James Randall recognizing him as beneficiary under the policy issued by the plaintiff in this case in favor of Allen Sumner, deceased, and as such, entitled to the proceeds thereof which had been deposited by plaintiff in the registry of the court.
For the same reasons as are assigned in the case of Isaiah Sumner v. Grand Lodge, Knights of Pythias, it is ordered that the judgment appealed from herein be, and the same is hereby, affirmed.